Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park  US 6,627,979 B2 in view of Song US 2013/0043568 A1 or Choi et al, US 2015/0179588 A1
Pertaining to claim11, Park teaches (see fig.3C upside down) A semiconductor package comprising:
a base substrate [100];
a semiconductor chip [200] on the base substrate [100];
a dam structure [302] on the base substrate [100], the dam structure surrounding the semiconductor chip [200];
a non-conductive film[304] between the base substrate[100] and the semiconductor chip[200], a level of an upper surface of non-conductive film[304] being at a level of an upper surface of the semiconductor chip[200] and a level of an upper surface of the dam structure[302] ( see fig.3C upside down); 
Park is silent about a molding member covering the base substrate and the semiconductor chip,
However in the same field of endeavor, either Song (element 270 of fig.9) or Choi (element 360 fig.14) teaches semiconductor package with a molding member covering the base substrate and the semiconductor chip. In view of both Kawabata and Choi, it would have been obvious to one of ordinary skill in the art to use a molding member in the invention of Park for a package cover as it is a routine and well known in the art of packaging technology for covering a semiconductor device for protection during packaging.

Allowable Subject Matter
Claims 1-10, 16-20 are allowed.
Claim12-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449.  The examiner can normally be reached on M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819